DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 33, 34 and 42–46 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2019/0014402 (published 10 January 2019) (“Ahn”).
Claims 33, 35, 47–50, 59, 60 and 69 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over the combination of US Patent Application Publication 2017/0280215 (published 28 September 2017) (“Lee”).
Claim 33 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Ahn reference.
Claim 33
The Ahn Reference
“33. A display apparatus, comprising:
The Ahn reference describes a portable terminal that includes a display device 1. Ahn at 47, FIG.1.
“a display panel configured to display an image;
Ahn’s display device 1 includes a display panel 500 with an image displaying portion 500-DA for displaying an image. Ahn at ¶¶ 60, 61, FIG.3.
“a supporting member at a rear surface of the display panel;
Ahn’s display device 1 includes a panel bottom member 700 corresponding to the claimed supporting member since it sits on the rear of display panel 500. Id. at ¶¶ 62–68, FIGs.3, 4.
“a supporting frame surrounding at least one side surface of the supporting member; and
Ahn includes a bracket 900 that supports a rear surface of window 100. Id. at ¶¶ 70–75, FIGs.3, 4. Bracket 900 further surrounds the side of and supports the bottom of panel bottom member 700, corresponding to the claimed supporting member. Id.
“a vibration generating module supported by the supporting member, the vibration generating module being configured to vibrate the display panel,
Ahn’s display device 1 includes two or more vibration sound elements 702, 703. Id. at ¶¶ 63, 66–68, 120, 126–132, FIGs.3, 4, 21, 22. The vibration sound elements are affixed and supported by bonding layer 705 of panel bottom member 700. Id. The vibration sound elements vibrate panel 500. Id.
“wherein the supporting member is configured to support the vibration generating module between the display panel and the supporting frame.”
Ahn’s panel bottom member 700 supports vibration sound elements 702, 703 in the space between display panel 500 and bracket 900. Id. at FIG.4.

Table 1
For the foregoing reasons, the Ahn reference anticipates all limitations of the claim.
Claim 33 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Lee reference.
Claim 1
The Lee Reference
“1. A display apparatus, comprising:
Lee describes a display device including a panel vibration type sound-generating device. Lee at ¶ 49, FIGs.2A, 2B.
“a display panel configured to display an image;
Lee’s display device includes a display panel 100 for displaying an image. Id. at ¶ 50, FIG.2B.
“a supporting member at a rear surface of the display panel;
Lee’s display device further includes a support structure that includes a cover bottom 300 stacked on the rear of display panel 100 via a flange on a middle cabinet 500 and a baffle part 400. Id. at ¶¶ 54, 55, 58, FIG.2B.
“a supporting frame surrounding at least one side surface of the supporting member; and
Lee’s support structure further includes a middle cabinet 500. Middle cabinet 500 surrounds the sides of cover bottom 300 and supports it by way of its inwardly-formed flange. Id. at ¶ 56, FIG.2B.
“a vibration generating module supported by the supporting member, the vibration generating module being configured to vibrate the display panel,
Lee’s display device also includes sound-generating actuators 200, 200’. Id. at ¶ 50, FIG.2B. Cover bottom 300 supports actuators 200 through bolts 320 and fixing device 1000. Id. Actuators 200 vibrate display panel 100. Id. at ¶¶ 50, 103–105, FIG.2B, 7A, 7B.
“wherein the supporting member is configured to support the vibration generating module between the display panel and the supporting frame.”
Cover bottom 300 supports actuators 200 in the space between display panel 100 and middle cabinet 500. Id. at FIG.2B.

Table 2
For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 34 depends on claim 33 and further requires the following:
“wherein the supporting frame covers at least three surfaces among a rear periphery portion of the supporting member.”
Ahn’s bracket 900 covers at least three surfaces on the rear periphery of panel bottom member 700. See Ahn at FIGs.3, 4. For the foregoing reasons, the Ahn reference anticipates all limitations of the claim.
Claim 35 depends on claim 33 and further requires the following:
“wherein: the supporting frame includes an opening accommodating the supporting member; and
“the supporting member is configured to accommodate at the opening of the supporting frame.”
Lee’s middle cabinet 500 encloses an opening that accommodates cover bottom 300. Lee at FIGs.2B, 8. For the foregoing reasons, the Lee reference anticipates all limitations of the claim.
Claim 42 depends on claim 33 and further requires the following:
“wherein: the supporting member comprises at least one or more accommodating portions at the rear surface of the display panel; and
“the at least one or more accommodating portions is configured to accommodate the vibration generating module.”
Claim 43 depends on claim 33 and further requires the following:
“wherein the supporting member comprises: a first accommodating portion at a first region of the rear surface of the display panel; and
“a second accommodating portion at a second region of the rear surface of the display panel.”
Claim 44 depends on claim 43 and further requires the following:
“wherein the vibration generating module comprises: a first sound generator at the first accommodating portion; and
“a second sound generator at the second accommodating portion.”
Claim 45 depends on claim 43 and further requires the following:
“wherein the vibration generating module comprises: a first sound generator configured to vibrate the first region of the rear surface of the display panel; and
“a second sound generator configured to vibrate the second region of the rear surface of the display panel.”
Ahn similarly describes that panel bottom member 700, corresponding to the claimed supporting member, is a multi-layer member that forms a plate between the bottom of display panel 500 and a top inner surface of bracket 900. Ahn at ¶¶ 54, 62, FIGs.4, 6. Ahn provides great detail as to the many possible layers that may make up bottom member 700. Id. at ¶¶ 97–124. Member 700 includes two element areas SA1, SA2 that accommodate sound elements 702, 703 by being thinner than the rest of member 700. Id. at ¶ 65, FIG.6. Element areas SA1, SA2, like the claimed accommodating portions, are in respective regions of member 700 that overlap portions of display panel 500. See id. at FIGs.1, 4. For the foregoing reasons, the Ahn reference anticipates all limitations of the claims.
Claim 46 depends on claim 43 and further requires the following:
“further comprising: a first heat dissipation member at the first accommodating portion; and
“a second heat dissipation member at the second accommodating portion.”
Ahn similarly includes multiple first heat dissipation members 731, 735 originating at and extending between accommodating portions SA1, SA2. Ahn at ¶¶ 112–117, FIG.6. For the foregoing reasons, the Ahn reference anticipates all limitations of the claim.
Claim 47 depends on claim 43 and further requires the following:
“further comprising a stiff portion at the first accommodating portion and the second accommodating portion.”
Claim 48 depends on claim 47 and further requires the following:
“further comprising: a first heat dissipation member between the first accommodating portion and the stiff portion; and
“a second heat dissipation member between the second accommodating portion and the stiff portion.”
Claim 49 depends on claim 43 and further requires the following:
“further comprising a stiff portion between the first accommodating portion and the second accommodating portion.”
Claim 50 depends on claim 49 and further requires the following:
“further comprising: a first heat dissipation member between the first accommodating portion and the stiff portion; and
“a second heat dissipation member between the second accommodating portion and the stiff portion.”
Lee similarly describes bottom cover 300 as a plate (i.e., stiff member) that includes two accommodating portions for actuators 200, 200’. Lee at ¶¶ 50–55 FIG.2. The portions are defined by a support hole 310 that overlaps two corresponding portions of display 100 that are vibrated by actuators 200, 200’. Id. An actuator fixing device 1000 is located at and spans between two diametrically-opposed edges of hole 310, which defines the two accommodating portions for actuators 200, 200’. Id. Actuators 200, 200’ each include a plate 210 supported on the bottom by fixing device 1000. Id. Plates 210 provide a natural heat dissipation effect due to their proximity to voice coils 260 and magnets 220 and being composed of iron. See id. at ¶ 96. For the foregoing reasons, the Lee reference anticipates all limitations of the claims.
Claim 59 depends on claim 33 and further requires the following:
“A vehicle, comprising: a dashboard including a first region facing a driver seat; and an instrument panel module including a display at the first region of the dashboard, wherein the display comprises the display apparatus of claim 33.
The Lee reference suggests implementing a display in a vehicle’s central control panel area (i.e., dashboard) with the display described in the reference. Lee at ¶ 47. For the foregoing reasons, the combination of the Lee reference anticipates all limitations of the claim.
Claim 60 depends on claim 59 and further requires the following:
“wherein the display is configured to output a sound based on a vibration of the display panel as vibrated by the vibration generating module.
Lee’s display panel would be configured between two front seat occupants of a vehicle so the sounds generated by the display panel would propagate towards the interior of the vehicle and its occupants. Lee at ¶ 47. For the foregoing reasons, the Lee reference anticipates all limitations of the claims.
Claim 69 depends on claim 33 and further requires the following:
“A vehicle, comprising: a dashboard including the display apparatus of claim 33.”
The Lee reference suggests implementing a display in a vehicle’s central control panel area (i.e., dashboard) with the display described in the reference. Lee at ¶ 47. For the foregoing reasons, the Lee reference anticipates all limitations of the claims.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 51 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lee and US Patent Application Publication 2019/0098411 (published 28 March 2019) (“Ham”).
Claims 61 and 62 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Lee and US Patent Application Publication 2018/0070391 (published 08 March 2018) (“Galeotti”).
Claims 63 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Claim 51 depends on claim 33 and further requires the following:
“further comprising a partition between the display panel and the supporting member, the partition being between a first region of the rear surface of the display panel and a second region of the rear surface of the display panel.”
As shown in the obviousness rejection of claim 1, incorporated herein, the Lee reference describes a display device that includes actuators 200, 200’ to vibrate a display panel 100 and produce an acoustic sound. Lee does not describe the claimed partition. The Ham reference, like Lee, also describes a display device that includes actuators 1200-1, 1200-2 to vibrate a display panel 100. Ham at 120–135, FIG.10. Ham suggests adding partitions 1700 to the display device to isolate sound from each actuator. Id. at ¶¶ 136, 137, FIG.10. Using partitions 1700, Ham enables multi-channel audio to be reproduced by multiple actuators 2100 that vibrate isolated portions of a single panel 100. Id. at ¶¶ 168–190, FIG.14. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to add partitions, like Ham’s partitions 1700, between Lee’s bottom cover 300 and the rear of display panel 100 to divide the air gap between the two into multiple isolated sound-producing regions. For the foregoing reasons, the combination of the Lee and the Ham references makes obvious all limitations of the claim.
Claim 61 depends on claim 33 and further requires the following:
“A vehicle, comprising:
a dashboard including: a first region facing a driver seat; a second region facing a passenger seat; and a third region between the first region and the second region;
“an instrument panel module including a first display at the first region of the dashboard; and
“an infotainment module including: a second display at the third region of the dashboard; a third display at the second region of the dashboard; a fourth display at a rear surface of the driver seat; and a fifth display at a rear surface of the passenger seat,
“wherein at least one of the first to fifth displays comprises the display apparatus of claim 33.
Claim 62 depends on claim 61 and further requires the following:
“wherein the at least one of the first to fifth displays is configured to output a sound based on a vibration of the display panel as vibrated by the vibration generating module.”
The Lee reference suggests implementing a display in a vehicle’s central control panel area (i.e., dashboard) with the display described in the reference. Lee at ¶ 47. Doing so enables the display to produce sound, expanding the vehicle’s sound reproduction capabilities beyond merely producing sound from the interior sides of the vehicle. Id. The Galeotti reference describes a dashboard display 103 and rear passenger displays 110. Galeotti at ¶¶ 14–19, FIG.1. Dashboard display 103 extends across the dashboard and displays multiple independent panels 104 of information, including vehicle information and entertainment information, in regions corresponding to the driver and the front passenger. Id. Rear passenger displays 110 similarly display information to the rear passengers. Id. Though dashboard display 103 is described as a single display capable of producing independent panels of information 104, one of ordinary skill would have readily recognized that because its function is to produce independent panels of information, one of ordinary skill would be able to easily replicate its function with multiple displays dedicated to each panel 104. See id. Accordingly, it would have been obvious to implement a vehicle having the five claimed displays, as suggested by Galeotti, and to implement any or all of the displays with Lee’s display to provide additional sound reproduction facilities in the vehicle. For the foregoing reasons, the combination of the Lee and the Galeotti references makes obvious all limitations of the claims.
Claim 63 depends on claim 61 and further requires the following:
“further comprising: a left front door; a right front door; a left rear door; a right rear door; a rear deco; and at least one of: a dashboard speaker at the dashboard; a left front door speaker at the left front door; a right front door speaker at the right front door; a left rear door speaker at the left rear door; a right rear door speaker at the right rear door; and a rear deco speaker at the rear deco.”
Lee does not specify all the details of a vehicle. However, four door vehicles, such as the one claimed, having left/right front/rear doors and a rear deco are notoriously well-known. Accordingly, the Examiner takes Official notice of such a vehicle. It would have been obvious for one of ordinary skill to improve such a basic four-door vehicle to include Lee’s display device. It would have also been obvious to include speakers in one of the doors or the rear deco as suggested by Lee’s description of a vehicle including speakers in the interior sides, which are largely defined by the doors. For the foregoing reasons, the combination of the Lee references makes obvious all limitations of the claim.
Summary
Claims 33–35, 42–51, 59–63 and 69 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Issues Under 35 U.S.C. § 112
Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The two claims numbered as 40 are rejected under 35 U.S.C. § 112(b) as being indefinite.
The claim listing includes two claims numbered claim 40. Appropriate correction is required.
Double Patenting
Legal Basis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Obviousness-Type Double Patenting
Claims 33–70 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patent 11,082,762.
Although the claims of this Application are not identical to the claims of the ‘762 Patent, the claims at issue are not patentably distinct from each other because the claims of the ‘762 Patent anticipate or make obvious the claims of this Application.
Claim 33 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed apparatus and claim 1 of the ‘762 Patent.
Claim 33
The ‘762 Patent
“33. A display apparatus, comprising:
“1. A display apparatus, comprising:
“a display panel configured to display an image;
“a display panel configured to display an image;

“a front member on a front surface of the display panel;
“a supporting member at a rear surface of the display panel;
“a supporting member on a rear surface of the display panel;
“a supporting frame surrounding at least one side surface of the supporting member; and
“a supporting frame on a rear surface of the front member, the supporting frame being configured to surround a side surface of the supporting member and support the supporting member; and
“a vibration generating module supported by the supporting member, the vibration generating module being configured to vibrate the display panel,
a vibration generating module supported by the supporting member and configured to vibrate the display panel, wherein the supporting frame includes an opening accommodating the supporting member,
“wherein the supporting member is configured to support the vibration generating module between the display panel and the supporting frame.”
[The vibration generating module is supported by the supporting member and vibrates the display panel. The claimed supporting member is on a rear surface of the display panel. The supporting frame is configured to cover at least three surfaces among a rear periphery portion of the supporting member. These limitations paint the picture that the supporting member supports the vibration generating module between the display panel and the supporting frame.]

wherein the supporting frame is configured to cover at least three surfaces among a rear periphery portion of the supporting member, and
“wherein the supporting member is configured to accommodate at the opening of the supporting frame.

Table 3
Claim 52 is drawn to “a display apparatus.” The following table illustrates the correspondence between the claimed apparatus and claims 1, 3 and 5 of the ‘762 Patent.
This Application
The ‘762 Patent
“52. A display apparatus, comprising:
“1. A display apparatus, comprising:
“a display panel configured to display an image;
“a display panel configured to display an image;
“a supporting member at a rear surface of the display panel;
“a supporting member on a rear surface of the display panel;
“a supporting frame surrounding at least one side surface of the supporting member; and
“a supporting frame on a rear surface of the front member, the supporting frame being configured to surround a side surface of the supporting member and support the supporting member; and
“a vibration generating module supported by the supporting member, the vibration generating module being configured to vibrate the display panel,
a vibration generating module supported by the supporting member and configured to vibrate the display panel, wherein the supporting frame includes an opening accommodating the supporting member,
“wherein the supporting frame further comprises: a connection portion including the opening, first to third supporting portions protruding from second to fourth inner surfaces of the connection portion to the opening, except for a first inner surface of the connection portion parallel to one periphery portion of the display panel, and a plurality of fourth supporting portions protruding from the first inner surface of the connection portion to the opening.”
[3.] “wherein: the supporting frame comprises: a connection portion at a rear periphery portion of the front member, the connection portion including the opening overlapping the display panel…”
[5.] “wherein the supporting portion includes: first to third supporting portions protruding from second to fourth inner surfaces of the connection portion to the opening, but not protruding from a first inner surface of the connection portion parallel to the one periphery portion of the display panel, and a plurality of fourth supporting portions protruding from the first inner surface of the connection portion to the opening, and wherein the first to third supporting portions and the plurality of fourth supporting portions overlap the rear periphery portion of the supporting member.”

Table 4
The tables above shows that claims 1, 3 and 5 of the ‘762 reference are narrower in scope than claims 33 and 52 of this Application. Claims 34–51 and 53–70 depend on claims 33 and 52. They also recite limitations that are also recited in claims 1–33 of the ‘762 Patent. For the foregoing reasons, the claims of this Application are not patentably distinct from the claims of the ‘762 Patent.
Allowable Subject Matter
Claims 52–58, 64–68 and 70 are allowable over the cited prior art.
Claim 52 is drawn to “a display apparatus.” In the Non-Final Rejection (15 October 2020) of parent US Patent Application 16/573,423 (now US Patent 11,082,762), the obviousness rejection of claim 4, incorporated herein, shows the obviousness of excluding support portions from Lee’s middle cabinet 500 on one side to allow a flexible circuit to pass between display panel 100 and frame 500. The cited Ahn and Lee references, however, do not teach or suggest including a plurality of fourth supporting portions protruding from a first inner surface of frame 500, let alone fourth supporting portions that would then allow multiple flexible circuit films to pass between display panel 100 and frame 500. Claims 53–58, 64–68 and 70 depend on claim 52. For the foregoing reasons, claims 52–58, 64–68 and 70 are allowable over the cited prior art.
Claims 36–41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 depends on claim 35 and further requires the following:
“further comprising: a front member at a front surface of the display panel,
“wherein the supporting frame comprises: a connection portion at a rear periphery portion of the front member, and
“a supporting portion protruding from an inner surface of the connection portion to the opening overlapping the display panel, and
“wherein the supporting portion is configured to cover at least three surfaces among a rear periphery portion of the supporting member.”
This claim specifies that the supporting frame includes an opening to accommodate the claimed supporting member, which is accommodated in the opening. Additionally, the claim specifies that the supporting frame covers at least three surfaces among a rear periphery portion of the supporting member. This differentiates the claim from the cited prior art, particularly the Ahn and Lee references. The Ahn reference describes a bracket 900 and the Lee reference describes a middle cabinet 500 corresponding to the claimed supporting frame. Ahn at FIG.4; Lee at FIG.2B. Ahn’s bracket 900 does not include an opening to accommodate panel bottom member 700, which corresponds to the claimed supporting member. Rather, bracket 900 includes raised sidewalls and a bottom panel. Ahn at FIG.4. Moreover, the Lee reference’s middle cabinet 500 does not cover at least three surfaces among a rear periphery portion of panel bottom member 700. Lee’s middle cabinet 500 instead covers three or more front periphery portions of support member 300. Lee at FIG.2B.
Claims 37–40 depend on claim 36. They are allowable over the prior art for the same reasons as claim 36.
Claim 40 [sic, 41] depends on claim 33 and further requires the following:
“further comprising a plurality of reinforcement portions at a rear surface of the supporting frame.”
The Lee reference describes a middle cabinet 500 corresponding to the claimed supporting frame. The Ahn reference also describes a bracket 900 corresponding to the claimed supporting frame. Neither Lee nor any of the other cited references teaches or suggests adding a plurality of reinforcement portions in parallel to a lengthwise direction of cabinet 500 and attaching them on the rear surface of cabinet 500. For the foregoing reasons, claim [41] is allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/30/2022